Citation Nr: 0109965	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  97-15 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,308.

(The issue of service connection for hepatitis C is the 
subject of a separate decision).


REPRESENTATION

Appellant represented by:	South Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active service from June 1967 to December 
1968.  This appeal arises from a November 1996 Columbia, 
South Carolina Regional Office (RO) decision by the Committee 
on Waivers and Compromises (Committee), which denied the 
veteran's request for waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2,308 on the 
basis of a finding of misrepresentation.  

In a June 1999 decision, the Board determined that waiver of 
recovery of the overpayment of improved death pension 
benefits was not precluded by fraud, misrepresentation, or 
bad faith on the veteran's part.  The issue of whether 
recovery of the overpayment should be waived under the 
standard of equity and good conscience was remanded to the RO 
so that the RO could request that the veteran provide a 
current financial status report listing all monthly income, 
and monthly expenses and assets.  


FINDINGS OF FACT

1.  The appellant had been in receipt of non-service 
connected pension benefits since November 1, 1991.  

2.  In May 1996 the RO notified the veteran of the 
termination of his pension benefits effective February 1, 
1995.  An overpayment of $2308 was created.  

3.  No fraud, misrepresentation or bad faith on the part of 
the appellant has been evidenced regarding the $2308 
overpayment.

4.  It would cause the veteran undue hardship to require 
repayment of the $2308 overpayment. 


CONCLUSION OF LAW

The recovery of the overpayment of improved pension benefits 
in the amount of $2,308 would be against equity and good 
conscience and, therefore, recovery is waived. 38 U.S.C.A. § 
5302(a) (West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran's application for pension, received in October 
1991, indicated that his income consisted of civil service 
retirement benefits in the amount of $861 monthly.  By rating 
decision dated December 1991, the veteran was awarded pension 
benefits effective November 1, 1991, on the basis of $10,332 
in countable income.  The record shows he received notice of 
the applicable income reporting obligations, and was advised 
that any reduction or discontinuance of benefits resulting 
from unreported changes in his income would result in an 
overpayment in his account.  

In September 1992 the veteran was notified the amount of his 
pension benefit would be retroactively adjusted effective 
February 1, 1992, to reflect an increase in the amount of his 
monthly civil service annuity.  The letter of notification 
explained that payments of VA benefits were required to be 
adjusted effective the first day of the month following the 
month in which the increased civil service benefit was 
received.  The veteran was also advised that the adjustment 
resulted in an overpayment in his account.  

In April 1993 the veteran was notified of an increased amount 
of overpayment based upon retroactive reduction of his 
pension benefits due to previously unreported wage income and 
projected earned income, which the veteran listed in the 
Eligibility Verification Reports (EVR's) received in January 
1993 and March 1993.

In May 1993 the veteran notified VA that his projected wage 
income for the period November 1992 to October 1993 would not 
be realized, because he was no longer continuing with part 
time employment.  He was advised by the RO that his rate of 
pension would be adjusted and a part of the benefit would be 
withheld to repay his existing debt to the Government.  In 
January 1994 the veteran's rate of pension was again 
retroactively reduced, effective February 1, 1993, based upon 
the increased rate of civil service annuity benefits.  

The RO advised the veteran by letter dated in November 1994 
that his entitlement to pension benefits had been reviewed on 
the basis of a "computer match" and evidence submitted by 
the veteran.  As a result his entitlement to VA pension was 
unchanged.  

Still again, in August 1995 the veteran was notified that his 
rate of pension was being adjusted effective August 1, 1995, 
to reflect increased income from his civil service annuity.  
The RO also advised the veteran that he was still in debt to 
VA and that a part, or all of his pension would be withheld 
until the full amount had been repaid.  Additional 
retroactive reduction in the veteran's pension, effective May 
1, 1995, were implemented in October 1995, due to the 
increase in civil service benefits beginning in April 1995.  
The RO again advised the veteran that his debt to the 
Government would be recovered by the withholding of all, or 
part of his pension benefit. 

By letter dated September 1995, the RO wrote to the veteran 
that it had received information from the Office of Personnel 
Management showing that he was entitled to civil service 
annuity of $967 per month effective February 2, 1995.  It 
proposed to reduce the veteran's VA benefits.  

The veteran submitted a statement dated October 1995.  He 
wrote that after medical and life insurance and child support 
was deducted from his salary, his net income was $599.63 per 
month.

Received in April 1996 was the veteran's EVR reflecting wage 
income of $2,529 for the veteran, and $6,971 for his wife, 
during the calendar year 1995, with the same amounts 
projected in 1996.  The veteran also reported that he 
continued to be in receipt of civil service annuities, in the 
then current amount of $967 monthly, and indicated 
unreimbursed medical expenses totaling $3,061.63.  

In May 1996 the RO notified the veteran of the termination of 
his pension benefits effective February 1, 1995, based upon 
the income information provided by the veteran in his EVR.  

The veteran submitted a statement dated June 1996.  He wrote 
that he wished to file a request for waiver of indebtedness 
for $2689 due to overpayment of pension.  He wrote that the 
debt was generated as a result of his failure to report 
income earned during 1995.  He wrote that he failed to report 
subject income due to unfamiliarity of VA pension law and 
with the complete absence of fraudulent intent.  He wrote 
that to require payment would invoke significant financial 
hardship on himself and his family.  

The veteran submitted a Financial Status Report dated June 
1996.  He listed a combined monthly net income of $1840.84, 
and total monthly expenses of $1891.  He listed debts of 
$2321.34.  

In June 1996, the veteran's claim regarding indebtedness of 
$2308 was referred to the Committee on Waivers and 
Compromises.  

In December 1996, the veteran was informed that the Committee 
on Waivers and Compromises had denied his request for waiver 
of his debt of $2308.  It was noted that the veteran was at 
fault in the creation of the debt, and knew, or should have 
known to report all forms of income to the VA.  The Committee 
noted that the VA had discovered unreported income from Civil 
Service in the amount of $967 per month, and that after 
further development, the veteran reported further wages for 
both him and his wife for 1995.  The Committee noted that the 
award was amended on May 20, 1996, terminating benefits 
retroactive to February 1, 1995, creating the overpayment.  
The Committee further noted that the veteran failed to report 
his wages and retirement income from Civil Service, and had 
failed to report his wife's wages, which amounted to 
representation.  

A W-2 form was submitted from 1996 showing that the veteran's 
wife earned $9409.47 in wages from the Sisters of Charity of 
Olm.  

The veteran was afforded a hearing before the Committee for 
Waiver and Compromise in June 1997, a transcript of which has 
been associated with the claims folder.  The veteran reported 
that every year, he reported his income on an EVR.  He 
reported that he was aware that he was supposed to report 
that income as the changes occurred.  He stated that when he 
was first on Darvocet, he might not have read exactly what 
the EVRs said he was supposed to do since his physical 
condition was not good.  He stated that this was because he 
was on a dialysis machine.  He stated that he had received a 
kidney transplant, and that he was taking about 11 different 
types of medicine.  He testified that his gross income was 
about $1000, and that his wife had $600 in net income.  

The human resources coordinator from the Employee Resource 
Management, Inc., submitted a letter on June 1997.  He wrote 
that the veteran was employed on January 1995, as a part-time 
courier, and that on June 1997, the veteran voluntarily 
terminated his employment.  

A VA genitourinary examination from January 1999 indicates 
that the veteran underwent a kidney transplant in September 
1994.  

The veteran was afforded a hearing before the Board in April 
1999, a transcript of which has been associated with the 
claims folder.  He testified that paying the debt back would 
be hard for him.  He stated that he was on annuity-payment 
disability from the Federal Government which covered $10,482 
a year last year, and that he did a part-time job last year 
where he made $3,900.  He stated that the difficulties with 
payment of the overpayment were from 1995.  He stated that he 
was not trying to defraud anybody.  He testified that the VA 
learned about his financial situation when he reported in on 
the EVR from what he was earning.  The veteran testified that 
the amount of the overpayment seemed correct to him.  He 
testified that he would have to be on medication for his 
kidneys for the rest of his life.  He stated that he was 
taking depression medicine, and that he was still on 
dialysis.  He testified that he was 50 years old, and that 
his wife worked about 32 hours a week.  He testified that he 
was supporting a 6 year old granddaughter in his home, and 
was offering financial support to his 22 year old disabled 
son.

In June 1999, the Board determined that waiver of recovery of 
the overpayment of improved death pension benefits was not 
precluded by fraud, misrepresentation, or bad faith on the 
veteran's part.  The issue of whether recovery of the 
overpayment should be waived under the standard of equity and 
good conscience was remanded to the RO so that the RO could 
request that the veteran provide a current financial status 
report listing all monthly income, and monthly expenses and 
assets.  

In July 1999, the RO wrote to the veteran requesting that he 
complete a VA Form 4-5655, Financial Status Report, and 
return it within 20 days.  The veteran did not respond to 
such letter.  


Analysis

All relevant facts have been properly developed and that no 
further assistance to the veteran is required in order to 
comply with the duty to assist.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5103, 5103A).

As noted above, in June 1999, the Board determined that 
waiver of recovery of the overpayment of improved death 
pension benefits was not precluded by fraud, 
misrepresentation, or bad faith on the veteran's part.  This 
does not mean that the veteran was entirely without fault in 
its creation, but merely indicates that the acts which led to 
its creation do not meet the high degree of impropriety as to 
constitute fraud, misrepresentation or bad faith. See 38 
C.F.R. § 1.965(b) (2000).

In May 1996, the RO terminated the veteran's pension 
benefits, effective February 1, 1995.  This resulted in an 
overpayment which was later calculated at $2308.  
To dispose of this matter on appeal, it must be determined 
whether the recovery of the overpayment would be against the 
principles of equity and good conscience, thereby permitting 
waiver under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. 
§§ 1.963(a); 1.965(a) (2000).

The regulation provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate the need for reasonableness and 
moderation in the exercise of the Government's rights. 38 
C.F.R. § 1.965(a) (2000).  In such a determination 
consideration will be given to elements which include the 
degree of fault of the debtor; a balancing of fault between 
the debtor and VA; whether recovery of the overpayment would 
cause undue financial hardship to the debtor, or result in 
unjust enrichment; whether repayment of the debt would defeat 
the purpose for which it was intended; and whether there was 
a change in position to one's detriment, so that reliance on 
VA benefits resulted in relinquishment of a valuable right or 
incurrence of a legal obligation. 38 U.S.C.A. § 5302 (West 
1991); 38 C.F.R. § 1.965 (2000). 

With regard to the elements of "equity and good 
conscience", since the veteran should have notified VA when 
his civil service annuity increased, it is determined that 
the $2308 overpayment was created due to the veteran's fault.  
However, the veteran has persuasively testified that he did 
not inform VA about this increase because he had received a 
kidney transplant.  Indeed, the VA records refer to such a 
transplant in September 1994.  Accordingly, while the veteran 
is deemed to be at fault in the creation of the overpayment, 
the veteran's health condition after his kidney transplant in 
September 1994 is determined to be a mitigating factor in the 
degree of the veteran's fault.  

Regarding whether recovery of the $2308 overpayment would 
cause undue financial hardship to the veteran, based on the 
income which he and his wife receive, he is no longer 
eligible to receive a VA pension.  However, the veteran has 
persuasively testified on two occasions about the impact 
having to pay the overpayment would have on him.  He 
testified about the limited money he received from his civil 
service annuity, and the limited money from part-time jobs 
that he and his wife received.  He testified about the 
medication he still had to take for his kidney disorder, and 
about having to support a 6 year old granddaughter, and 
having to help his 22 year old disabled son.  Accordingly, it 
is determined that having to pay the overpayment of $2308 
would cause undue financial hardship for the veteran.  

In weighing all of the elements of equity and good 
conscience, the element of financial hardship that would be 
caused by recoupment of the debt outweighs the elements which 
are not in the veteran's favor.  Accordingly, in view of the 
hardship which would result from recovery of the overpayment, 
it is determined that recovery of the $2308 would be against 
equity and good conscience and that waiver of recovery of the 
overpayment is warranted.


ORDER

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in the amount of $2308 is granted.  





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals



 



